DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim of priority to U.S. Patent Application No. 14/403918, filed 11/25/2014, now abandoned, which was the national stage entry of PCT/JP2013/064562, with an international filing date of 05/21/2013, (the PCT application) and foreign priority to JP 2012-124499, filed 05/31/2012.  However, the Examiner believes that there is no support for the features of original claim 3 of the present application in the 14/403918 application, the PCT/JP2013/064562 application, or the JP 2012-124499 application.  In particular, the Examiner cannot find a species or embodiment that includes (1) a fourth wire provided in parallel with the second wire and having a length shorter than the second wire, wherein the second wire and the fourth wire are connected to the first wire via a first anchor member common to the second wire and the fourth wire, wherein the second wire and the fourth wire are connected to the third wire via a second anchor member common to the second wire and the fourth wire, and wherein the fourth wire has a smaller tensile breaking strength than the second wire, the fourth wire breaks when the force of pulling the first wire reaches a predetermined value or larger, wherein the driving wire holder has graduations that indicate a length of travel of the driving wire holder; and (2) an impact absorbing member that absorbs an impact on the driving wire holder when the breaker wire is broken. MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  If the Applicant disagrees with this analysis, the Examiner respectfully requests that the Applicant provide reasons why the application should continue to be examined under the pre-AIA  first to invent provisions.  According to MPEP 2159.02, simply amending claim 3 or cancelling claim 3 will not be sufficient grounds for maintaining the pre-AIA  status of the application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein, if the wire of the breaker wire is broken, a gap between the controlling wire anchor and the stopper portion disappears, and subsequently, the driving wire is driven to transmit a pulling force from the driving wire to the controlling wire so that the tension maintaining member maintains a tension applied to the controlling wire and a tension applied to the driving wire at substantially the same values as those obtained before the breakage” in lines 26-31 is a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 1 recites “substantially the same values”  in line 31 which includes a relative term that renders the claim indefinite. The term “substantially” in this context is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how similar the values must be so as to be substantially the same values.
Claim 2 is rejected by virtue of its dependence from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2003-339630 (Ogino)(previously cited).  The page citations to Ogino will refer to the previously-supplied English-machine translation of Ogino.
With respect to claim 1, Ogino teaches a medical apparatus comprising: 
a bendably deformable portion (the bending portion 22 of Ogino); 
a deforming-force-transmitting mechanism (the arrangement of the driven wires 32a, 32b; the retaining end member 46a, 46b; the small diameter bridging portions 35a-3, 35b-3; the driving wires 31a, 31b; and the retaining end member 45a, 45b of Ogino) that is connected to a part of the bendably deformable portion; and
a controller that controls a tension applied to the deforming-force-transmitting mechanism (the pulley 30 and the power source 20 of Ogino), 
wherein the deforming-force-transmitting mechanism includes a controlling wire (the driven wires 32a, 32b of Ogino) including a wire or a group of wires that are connected to the part of the bendably deformable portion; a controlling wire anchor (the retaining end member 46a, 46b of Ogino) fixed to an end of the controlling wire; a breaker wire (the small diameter bridging portions 35a-3, 35b-3 of Ogino) including a wire or a group of wires; a driving wire (the driving wires 31a, 31b of Ogino) including a wire or a group of wires that are connected to the controller; and a driving wire anchor (the retaining end member 45a, 45b of Ogino) fixed to an end of the driving wire, 
wherein the controlling wire anchor, the breaker wire, and the driving wire anchor are connected in series (the retaining end member 46a, 46b, the small diameter bridging portions 35a-3, 35b-3, and the retaining end member 45a, 45b are connected in series; FIGS. 3 and 5 of Ogino),
wherein the breaker wire has a part having a smaller tensile breaking strength than the controlling wire and the driving wire (the small diameter bridging portions 35a-3, 35b-3 of Ogino have a smaller tensile breaking strength than the driven wires 32a, 32b  and the driving wires 31a, 31b of Ogino; See FIG. 5 of Ogino),
wherein the medical apparatus further includes a tension maintaining member (the fixing frame 34, and the structure 25 of Ogino) having a link portion (the structure 25 of Ogino) to which the driving wire is secured via the driving wire anchor (the structure 25 to which the driving wires 31a, 31b of Ogino is secured via the retaining end member 45a, 45b) and a stopper portion (the fixing frame 34 of Ogino) secured to the link portion (the fixing frame 34 is secured to the structure 25), through which the controlling wire is inserted, and configured to stop the controlling wire anchor (the driven wires 32a, 32b is inserted through the fixing frame 34 and configured to stop the retaining end member 46a, 46b), and
wherein, if the wire of the breaker wire is broken, a gap between the controlling wire anchor and the stopper portion disappears (the gap between the retaining end member 46a and the fixing frame 34 disappears as seen in FIG. 5 of Ogino), and subsequently, the driving wire is driven to transmit a pulling force from the driving wire to the controlling wire so that the tension maintaining member maintains a tension applied to the controlling wire and a tension applied to the driving wire at substantially the same values as those obtained before the breakage (see compare FIG. 3 and FIG. 5 of Ogino; pages 3-4 of Ogino; The movement of the retaining end member 45a is small, upon breakage, such that a tension of the driving wire 31a is substantially the same.  Also, the movement of the retaining end member 46a is stopped at the fixing frame 34 such that, upon breakage, there is still tension in the driven wire 32a that is substantially the same before breakage.  Further, upon breakage among the driving wire 31a, the small diameter bridging portions 35a-3, and the driven wires 32a, there is still tension between the driving wires 31a, 31b and the driven wires 32a, 32b due to the presence of the unbroken line (see the connection among the driving wire 31b, the small diameter bridging portions 35b-3, and the driven wires 32b of FIG. 5 of Ogino) that is substantially the same before the breakage among the driving wire 31a, the small diameter bridging portions 35a-3, and the driven wires 32a). 
With respect to claim 2, Ogino teaches that the controlling wire is positioned in such a manner as to deviate from a center of a cross section of the bendably deformable portion (the driven wires 32a, 32b deviate from the center of a cross section of the bending portion 22 of Ogino; pages 2-3 of Ogino). 
Response to Arguments
The Applicant’s arguments filed 6/21/2022 have been fully considered.
Specification
In view of the amendments to the specification filed on 6/21/2022, the objections to the abstract and title are withdrawn.
Claim objections
In view of the claim amendments filed on 6/21/2022, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 6/21/2022.
With respect to the assertion that “substantially the same values”, the Applicant asserts:

    PNG
    media_image1.png
    713
    797
    media_image1.png
    Greyscale

This argument is not persuasive since it is not clear what “substantially the same values” used in this context means so as to inform one of ordinary skill in the art what the metes and bounds of the term “substantially the same values” are.  How far was away from the target value, the tensions before the breakage, does a tension have to be so as to be substantially the same? Is it with a numerical value?  Is it within a certain percentage?  The context of the specification or the claim does not make it clear.
Prior art rejection
The Applicant asserts that Ogino does not include:

    PNG
    media_image2.png
    384
    690
    media_image2.png
    Greyscale

The Examiner respectfully disagrees.  Ogino teaches a medical apparatus comprising a the deforming-force-transmitting mechanism that includes a controlling wire (the driven wires 32a, 32b of Ogino) including a wire or a group of wires that are connected to the part of the bendably deformable portion; a controlling wire anchor (the retaining end member 46a, 46b of Ogino) fixed to an end of the controlling wire; a breaker wire (the small diameter bridging portions 35a-3, 35b-3 of Ogino) including a wire or a group of wires; a driving wire (the driving wires 31a, 31b of Ogino) including a wire or a group of wires that are connected to the controller; and a driving wire anchor (the retaining end member 45a, 45b of Ogino) fixed to an end of the driving wire, wherein the controlling wire anchor, the breaker wire, and the driving wire anchor are connected in series (the retaining end member 46a, 46b, the small diameter bridging portions 35a-3, 35b-3, and the retaining end member 45a, 45b are connected in series; FIG. 3 of Ogino).
The Applicant asserts:

    PNG
    media_image3.png
    499
    814
    media_image3.png
    Greyscale

The arguments are not persuasive.  The claim language does not state “subsequently, the driving wire is driven to transmit a pulling force from the driving wire to the controlling wire so that the tension maintaining member maintains a tension applied to the controlling wire and a tension applied to the driving wire at the same values as those obtained before the breakage”.  Rather claim 1 recites “subsequently, the driving wire is driven to transmit a pulling force from the driving wire to the controlling wire so that the tension maintaining member maintains a tension applied to the controlling wire and a tension applied to the driving wire at substantially the same values as those obtained before the breakage”.  
The movement of the retaining end member 45a is small, upon breakage, such that a tension of the driving wire 31a is substantially the same.  Also, the movement of the retaining end member 46a is stopped at the fixing frame 34 such that, upon breakage, there is still tension in the driven wire 32a that is substantially the same before breakage.  Further, upon breakage among the driving wire 31a, the small diameter bridging portions 35a-3, and the driven wires 32a, there is still tension between the driving wires 31a, 31b and the driven wires 32a, 32b due to the presence of the unbroken line (see the connection among the driving wire 31b, the small diameter bridging portions 35b-3, and the driven wires 32b of FIG. 5 of Ogino) that is substantially the same before the breakage among the driving wire 31a, the small diameter bridging portions 35a-3, and the driven wires 32a.
For the above reasons, the rejection of claim 1 is proper.  The rejection of claim 2 is proper because the rejection of claim 1 is proper and the prior art teaches the features of claim 2.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791